Exhibit 10.25

 

Mr. William J. Knight

39 Bare Hill Road

Boxford, MA  01921

Home: (978) 887-6085

Email: billjknight@msn.com

 

               
                                                                                                               
September 25, 2004

 

Dear Bill:

 

Following up on my verbal job offer to you, and your verbal acceptance
yesterday, it is my great pleasure to formally offer to you the position of
Bruker BioSciences Corporation’s (NASDAQ: BRKR)

 

Chief Financial Officer,

 

starting on October 25, 2004, at a 2004/2005 base salary of $225,000 p.a.

 

PLEASE NOTE THAT THIS OFFER IS CONTINGENT UPON APPROVAL BY THE BOARD OF BRUKER
BIOSCIENCES CORP., AND THAT THE COMPENSATION PACKAGE IS CONTINGENT UPON APPROVAL
BY THE COMPENSATION COMMITTEE OF OUR BOARD.

 

I am optimistic that these approvals will be forth-coming shortly, and in fact I
have scheduled a telephonic Board meeting this Monday, Sept. 27, at 3 p.m. EDT.

 

This offer is valid until October 1st, 2004, but hopefully we can both sign it
this Monday, Sept. 27th, when we meet in my office at 5 p.m.

 

In your position as CFO of the Corporation you obviously will have primary
responsibility for our finance and accounting function, our SEC and other
statutory financial and tax reporting and filings, for dealing with our
auditors, for internal controls and Sarbanes-Oxley compliance, as well as
investor relations.  In addition, as we have discussed during various
interviews, we are looking forward to your strong operational involvement in the
senior management teams of both of our operating companies.  I am also looking
forward to your involvement in strategic planning, business development, and
other business issues from time to time.

 

You will be based in our Billerica, Massachusetts (USA) headquarters, reporting
to me.  No relocation is required or contemplated for this position.

 

Once you have give notice to your present employer, we should issue a BRKR press
release announcing your appointment, either in early October, or on October
25th.  We also need to file an 8-k with the SEC on that day.

 

 

--------------------------------------------------------------------------------


 

Compensation & Benefits

 

Your 2004/2005 base salary will be $225,000 p.a., paid bi-weekly in arrears. 
The compensation committee of our Board would typically review your base salary
for the first time in March-April 2006, with a salary adjustment retroactive as
of 1/1/06, and then annually thereafter.

 

You are eligible for an annual bonus opportunity of up to $60,000, payable
typically in March-April of the subsequent year, after our annual 10-k filing.
 The compensation committee of our Board will subsequently establish certain
annual quantitative and qualitative objectives related to this bonus
opportunity.

 

You will receive a grant of Incentive Stock Options for 125,000 shares of the
Common Stock of this Corporation at a purchase price to be the NASDAQ closing
price for BRKR shares on October 25, 2004, such grant to vest 20% on each of the
first five anniversary dates thereof and such grant to be evidenced by the
execution of this Corporation’s standard Incentive Stock Option Agreement.

 

When this Corporation makes its 2005 yearly stock option grants, which typically
occurs in the April-May timeframe, you will be eligible for a grant of 25,000
additional options, and it is anticipated that you will receive an additional
50,000 options on a yearly basis thereafter, such future grants subject to
approval by the Board’s compensation committee.

 

You will immediately have full seniority for vacation purposes and start with
fifteen (15) paid vacation days.

 

Finally, you and your family will also receive our standard medical, dental,
life insurance, 401K, and other benefits, etc.  On Monday, we can arrange for a
walk-through of our benefits by our HR person in Billerica.

 

 

Other Terms & Conditions

 

This offer, if accepted, establishes an at-will employment relationship which
may be terminated at any time for any reason by either party by giving notice in
writing 6 weeks before the day of final departure.  This period may be
lengthened or shorted by mutual agreement.

 

If your employment is terminated within 12 months after the acquisition by a
third party of all or substantially all of the business of BRKR by merger, sale
of stock, substantially all assets or otherwise, you shall receive a
continuation of your salary and benefits at your then current salary level for a
period of three months.

 

 

 

--------------------------------------------------------------------------------


 

In consideration of your employment by the Company, and of the salary or wages
paid for your services in the course of such employment, you hereby further
agree:

 

(1)

not to disclose at any time (except as required by your duties), either during,
or subsequent to, your employment, any financial, technical or business
information, which are of a secret or Company confidential nature;

 

 

(2)

not to work for, consult for, or otherwise provide services for, a direct
competitor of the Company for one (1) year after the termination for any reason
of your employment with the Company. A direct competitor of the Company is
defined as any person or entity which manufactures, designs, markets or sells
either mass spectrometers, or x-ray analytical instrumentation;

 

 

(3)

during the period of your employment with the Company and for a period of one
(1) year after the termination thereof, not to, either directly or indirectly,
separately or in association with others, interfere with, impair, disrupt or
damage the Company’s (a) relationship with any of its customers or customer
prospects by soliciting or encouraging others to solicit any of them for the
purpose of diverting or taking away business from the Company; or (b) business
by soliciting, encouraging or attempting to hire any of the Company’s employees
or causing others to solicit or encourage any of the Company’s employees to
discontinue their employment with the Company; and

 

 

(4)

not to establish or maintain any material form of additional, non-Company
related business connection with any customer or supplier of the Company, or the
Company itself, unless written permission from an authorized officer of the
Company is obtained prior to the establishment of such additional business
connection.

 

 

 

--------------------------------------------------------------------------------


 

Bill, as you know, everyone you have met at Bruker BioSciences and Bruker
Daltonics, as well as on our Board, will be enthusiastic to have you as our new
CFO.  Personally, I am very much looking forward to working with you to further
grow BRKR into an all-around world-class company.

 

Sincerely,

 

/s/ Frank H. Laukien, Ph.D.

 

Bruker BioSciences Corporation

 

Frank H. Laukien, Ph.D.

 

Chairman, President & CEO

 

 

 

 

Read, understood and accepted:

 

 

 

 

 

/s/ William J. Knight

 

William J. Knight

 

 

 

Date: September 27, 2004

 

 

 

--------------------------------------------------------------------------------